United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF JUSTICE, EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW,
Falls Church, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0515
Issued: September 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 27, 2016 appellant filed a timely appeal from a December 28, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish disability on July 29,
2014 to attend a medical appointment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its December 28, 2015
decision. The Board’s jurisdiction however is limited to reviewing the evidence that was before OWCP at the time
of its final decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R.
§ 501.2(c)(1).

On appeal, appellant contends that OWCP should have paid two hours of compensation
on July 29, 2014 to attend a presurgical appointment for a procedure authorized by OWCP. She
notes that the employing establishment approved two hours of leave for the same visit.
FACTUAL HISTORY
OWCP accepted that appellant, a 60-year-old legal assistant, sustained a temporary
aggravation of localized primary osteoarthritis of the right hip, localized primary osteoarthritis of
the right lower leg, pain in joint of right pelvic region and thigh, and localized primary
osteoarthritis of the right pelvic region and thigh as a result of tripping and falling at work on
January 6, 2012. It authorized a right total hip arthroplasty which was performed on August 6,
2014 by Dr. Richard L. Meyer, Jr., a Board-certified orthopedic surgeon. Appellant received
wage-loss compensation for intermittent periods between November 15, 2012 and
October 24, 2014.
On August 25, 2014 appellant filed a claim for compensation (Form CA-7) for wage loss
due to disability on July 29, 2014.
In an August 27, 2014 letter, OWCP advised appellant that it had not received any
evidence to support her claim and afforded her 30 days to submit additional evidence to establish
disability for work that day.
In response, appellant submitted a September 15, 2014 letter explaining that she had used
leave without pay (LWOP) on July 29, 2014 to attend a presurgical clearance appointment with
Dr. Christopher Lege, a Board-certified internist, before the August 6, 2014 hip replacement
surgery.3 She provided a July 29, 2014 report from Dr. Lege, confirming that appellant had been
seen that day for “pre-op clearance” and could return to work on July 30, 2014.
On July 31, 2014 Dr. Rodrigo Saenz, a Board-certified radiologist, found no acute
cardiopulmonary process. On August 6, 2014 he found postoperative changes from right total
hip arthroplasty.
In a September 3, 2014 report, Dr. Meyer released appellant to work effective
September 5, 2014 with the following restrictions: no reaching above the head or side-to-side;
lifting no more than five pounds; and no stooping or bending from low positions.
By decision dated December 28, 2015, OWCP denied appellant’s claim for disability
compensation, finding that she had submitted no medical evidence that the accepted January 6,
2012 injuries disabled her from work on July 29, 2014.
LEGAL PRECEDENT
Section 8102(a) of FECA4 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
3

Appellant also requested a correction to her listed name.

4

5 U.S.C. § 8102(a).

2

injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”5 This meaning, for brevity, is expressed as disability from
work.6 For each period of disability claimed, the employee has the burden of proving that she
was disabled for work as a result of the accepted employment injury.7 Whether a particular
injury caused an employee to be disabled from employment and the duration of that disability are
medical issues which must be proved by the preponderance of the reliable probative and
substantial medical evidence.8
With respect to claimed disability for medical treatment, section 8103 of FECA provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care, for injuries.9 Appellant would be entitled to compensation for any time missed
from work due to medical examination or treatment for an employment-related condition.10
However, OWCP’s obligation to pay for expenses incidental to obtaining medical care, such as
loss of wages, extends only to expenses incurred for treatment of the effects of any employmentrelated condition. Appellant has the burden of proof, which includes the necessity to submit
supporting rationalized medical evidence.11 As a rule, no more than four hours of compensation
or continuation of pay should be allowed for routine medical appointments. Longer periods of
time may be allowed when required by the nature of the medical procedure and/or the need to
travel a substantial distance to obtain the medical care.12
ANALYSIS
OWCP accepted that appellant sustained employment-related injuries to the pelvis and
right lower extremity on January 6, 2012, requiring right hip surgery on August 6, 2014. On
August 25, 2014 appellant claimed compensation to attend a July 29, 2014 appointment with
Dr. Lege, an attending Board-certified internist, to obtain presurgical clearance for the August 6,
2014 procedure. In support of her claim, appellant submitted Dr. Lege’s July 29, 2014 note
confirming a “pre-op clearance” on that date. She also explained in a September 15, 2014 letter
that she used two hours of leave without pay (LWOP) on July 29, 2014 to receive medical
clearance for right hip surgery approved by OWCP.

5

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
6

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

See William A. Archer, 55 ECAB 674 (2004).

8

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

9

5 U.S.C. § 8103(a).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Wages Lost for Medical Examination or Treatment,
Chapter 2.901.19a (February 2013). See also Vincent E. Washington, 40 ECAB 1242 (1989).
11

Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).

12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).

3

OWCP denied the claim on December 28, 2015, finding that appellant had submitted
insufficient medical evidence that the accepted injuries disabled her from work on July 29, 2014.
On appeal, appellant contends that OWCP should have paid two hours of compensation to
reimburse LWOP used to attend the July 29, 2014 appointment.
The Board finds that Dr. Lege’s July 29, 2014 report is sufficient to establish two hours
of compensation for the date claimed. It is dated July 29, 2014, the date for which appellant
claimed compensation. Dr. Lege confirmed that the appointment was for a presurgical clearance.
Also, the appointment was within a week of the August 6, 2014 right hip arthroplasty approved
by OWCP. The specificity of Dr. Lege’s report, and the proximity of the appointment to the
approved surgery demonstrate that the July 29, 2014 presurgical clearance was incidental to an
accepted injury for which surgery was authorized. Therefore, appellant has established disability
for two hours of wage-loss compensation for the July 29, 2014 appointment. OWCP’s
December 28, 2015 decision denying that compensation is reversed. The case is returned to
OWCP for payment of two hours of wage-loss compensation on July 29, 2014.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish disability on
July 29, 2014 to attend a medical appointment.
ORDER
IT IS HEREBY ORDERED THAT the December 28, 2015 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

